Order entered December 2, 2016




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01310-CV

                               VERSACOM, LLC, Appellant

                                              V.

     NETICOM, LLC, LOC W. TRAN, TUAN A. NGO, AND HOAN BUI, Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-02676-2013

                                           ORDER
       Before the Court is Court Reporter Susan Maienschein’s request for an extension of time

to file the reporter’s record. Ms. Maienschein’s request is GRANTED. The reporter’s record

shall be filed by December 30, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE